Blackburn, Judge,
concurring in part and dissenting in part.
I concur with Judge Andrews’ dissent. The majority opinion treats the appellant’s first undisputedly false fabrication as being separate from her later story which it contends must be accepted as true. There was only a single incident (at most) and appellant falsely represented the facts thereof for three days to various police officers. This is inconsistent with the notion that her falsehoods resulted from a temporary mental state resulting from the trauma of the moment. Indeed, there is no medical evidence or expert testimony in the record to support the assumptions of the majority concerning appellant’s mental and physical state or the fact of a rape. It is not unreasonable to infer that one who has been caught in a falsehood falls back onto another fabrication when the original falsehood is exposed. This is true whether the original concoction results from a confused mental state, mental instability, or from being a person with an inappropriate original motive. Where the individual then refuses to name the rapist or to prosecute same, serious doubts are cast as to whether or not any rape ever occurred.
While being the victim of rape is a terribly degrading and traumatic experience, which the legislature has sought to soften by minimizing the victim’s public exposure, it could not possibly have been intended that one who commits a crime (by falsely reporting a crime) be insulated from public exposure because the incident falsely reported was rape. The intention was obviously to protect rape victims, not criminal perpetrators.
The very protections which the legislature has set up for rape victims results in a reduction of the protections insured by a free *694press and the public’s right to know. It is easy to imagine how the protections appellant seeks could be misused and result in great public harm. What if, for example, the report had been that the appellant had been abducted by a black male? What if, instead of a single report, there were numerous reports? What if such reports were part of an intentional scheme to injure blacks? Would the press and public be barred from investigating and exposing such a scheme?
Decided December 1, 1994
Reconsideration denied December 19, 1994.
McArthur & McArthur, John J. McArthur, Jeffrey A. Rothman, for appellant.
Michael J. Bowers, Attorney General, Dennis R. Dunn, Senior Assistant Attorney General, Rebecca S. Mick, Assistant Attorney General, for appellee.
What if the appellant had named an individual in her original fabrication? Then the falsely accused rapist’s name would be fully disclosed while the false accuser would be protected from disclosure. Under the majority’s holding the perpetrator would be considered the “victim,” and be protected, while the true victim would become the “defendant” whose identity would be disclosed. While such a potential exists in every rape case, where, as here, there is an undisputed false accusation, there can be no basis for nondisclosure of a criminal perpetrator’s name.
I join Judge Andrews in concluding that appellant has lost any right she would otherwise have had to keep her identity from being disclosed because of her admitted fabrications and the superior right of the public to know of the falsity of her original complaint, and the right to know who falsely complained.
I am authorized to state that Presiding Judge Birdsong joins in this dissent.